Citation Nr: 0030463	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis with 
allergic rhinitis and deviated nasal septum.

3.  Entitlement to an increased rating for service-connected 
status post left knee anterior cruciate ligament (ACL) 
surgery/residuals of medial collateral ligament injury, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected degenerative disc disease at L4-5 and S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied service connection for 
bilateral hearing loss and for sinusitis with allergic 
rhinitis and deviated nasal septum, which granted service 
connection at a 20 percent disability rating for status post 
left knee ACL surgery/residuals of medial collateral ligament 
injury, and which granted service connection at a 
noncompensable rating for degenerative disc disease at L4-5 
and S1.  The Board addresses the issues pertaining to 
evaluation of the left knee and low back disorders in the 
REMAND portion of this decision.

The veteran has initiated but not perfected appeals of RO 
denials of the veteran's claims of entitlement to service 
connection for the following:  a psychiatric disorder 
including as secondary to service-connected left knee and low 
back disorders; left hip, left ankle and left big toe 
disorders, and; a right knee disorder including as secondary 
to a service-connected left knee disorder.  The veteran also 
has initiated but not perfected an appeal of an RO denial a 
claim of entitlement to a temporary total evaluation beyond 
August 31, 1996, for treatment for a service-connected 
disorder requiring convalescence.  Therefore, these matters 
are not currently before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has bilateral hearing loss as defined by VA governing legal 
criteria.

2.  The veteran's deviated nasal septum preexisted her 
military service.

3.  The veteran's sinusitis with allergic rhinitis and 
deviated nasal septum is not of service origin.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss as defined by VA governing legal 
criteria was not incurred in or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1112, 1113 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  A deviated nasal septum clearly and unmistakably 
preexisted active service and the presumption of soundness at 
entry is rebutted.  38 U.S.C.A. § 1111 (West 1991).

3.  Sinusitis with allergic rhinitis and deviated nasal 
septum were not incurred in or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1111, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304, 3.306, 3.380 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These claims all arise from the veteran's initial application 
for disability compensation filed in July 1995.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5102).

The RO requested and received the veteran's service medical 
records and verified her periods of service.  The RO also 
requested and obtained all relevant service medical and all 
post-service medical records identified by the veteran as 
relevant to her appeal.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).  The veteran 
has been accorded appropriate VA examinations in October 
1995, October 1996, November 1996, and November 1997.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  There is no indication of additional 
potentially relevant and available treatment records that the 
RO has not requested, and there is sufficient evidence to 
proceed with appellate review.

The veteran contends that she incurred bilateral hearing loss 
and sinusitis with allergic rhinitis in service and 
aggravated a preexisting deviated nasal septum during her 
period of active service.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in line of duty while in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  Service connection 
may also be established if a disorder such as a sensorineural 
hearing loss is manifested within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) 2000).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Regulations also provide that service connection may 
be granted for a disease diagnosed after service discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2000); Crowe v. Brown, 7 Vet. App. 238 (1994); Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (2000).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability only when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).


Bilateral hearing loss

The veteran maintains that her hearing deteriorated 
throughout her period of active duty service.  Service 
medical records confirm that the veteran was "[r]outinely 
exposed to hazardous noise" and that she reported "having 
trouble hearing people" in service.  The veteran also has 
attributed bilateral hearing loss to an in-service sinus 
infection.  Her service medical records disclose that at the 
time of her separation she claimed a hearing loss.  However, 
the January 1995 report of the veteran's separation 
examination discloses the following audiometric readings 
which do not indicate a hearing loss cognizable under VA 
regulations:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
10
LEFT
20
15
15
20
20

Upon VA audio examination in October 1995 the veteran was 
shown to have a bilateral average puretone air conduction of 
15.  Her puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner noted that the veteran's 
hearing was within normal limits bilaterally.

Upon VA audio examination in October 1996 the veteran was 
shown to have an average puretone air conduction of 16 in the 
right ear and 18 in the left ear.  Her puretone thresholds in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
20
15
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
examiner noted normal bilateral hearing through 4000 Hz, 
although there was a slight conductive component for the low 
frequencies.

Notwithstanding the veteran's unsupported criticism of the 
efficacy of the tests used to measure her hearing acuity, the 
above findings disclose that the veteran unambiguously fails 
to meet the regulatory standard for establishing a current 
hearing disability.  There is no medical evidence 
contradicting the test findings or suggesting that the 
veteran currently suffers hearing loss sufficiently severe as 
to constitute a disability.  Because the veteran has no 
medical training and expertise, her statements of opinion, 
standing alone, cannot constitute competent evidence of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions).  A claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Even presuming that veteran was exposed to loud 
noises during service, nonetheless, she has failed to provide 
any clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  She has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. § 
3.385 is presently manifested.  Absent proof of a present 
disability there can be no valid claim.  See, e.g., Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)  Thus, the Board must 
find that a preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and the claim must, therefore, be denied.  


Sinusitis with allergic rhinitis and deviated nasal septum

Service medical records disclose that on entrance examination 
in December 1990, the veteran denied a history of ear, nose 
or throat trouble as well as denied a history of hay fever 
and sinusitis.  Physical examination at that time was within 
normal limits.  On examination in January 1992, the veteran 
denied a history of ear, nose or throat trouble as well as 
hay fever or sinusitis.  Physical examination at that time 
was within normal limits.  In November 1994 the veteran was 
diagnosed with chronic bronchitis after three weeks of 
symptoms including cough, phlegm and chest heaviness but no 
fever or blood.  In connection with treatment of the 
veteran's chronic bronchitis, she was subsequently referred 
to the ENT clinic because of what was characterized as an old 
fracture of the nose with deformity and chronic obstruction 
of the right nares.  It was noted that the veteran had no 
bleeding and no history of sinusitis.  She was requesting a 
nasoplasty.  The records do not indicate that any further 
follow up treatment including surgery was ever performed in 
service.  The separation physical examination report of 
January 1995 noted normal clinical evaluations for the 
veteran's nose and sinuses and at separation the veteran 
claimed no history of sinusitis, chronic or frequent colds, 
hay fever or chronic cough.  

During an October 1995 VA examination the veteran reported 
having sinusitis, hay fever symptoms with nasal stuffiness, 
congestion, difficulty breathing and watery, itchy eyes.  She 
stated that over-the-counter medication alleviated the 
symptoms.  The veteran further stated that she had fractured 
her nose causing a deviated septum about 10 years earlier or 
5-years prior to her service enlistment.  Physical 
examination disclosed a deviated septum with convexity to the 
right, inflamed mucosa and hypertrophy of the inferior 
turbinate and the floor of the nostrils, particularly on the 
left side.  The diagnosis was sinusitis with allergic 
rhinitis and deviated nasal septum.

During an October 1996 VA examination the veteran reported 
having had difficulty breathing through her nose for most of 
her life and that her nasal congestion affected her hearing.  
Physical examination disclosed severe hypertrophy of the 
inferior turbinates and the floors of both nostrils with very 
little breathing room on either side and much seropurulent 
secretion on both sides, large spurs on both sides of the 
septum and a deviated septum with convexity into the right 
nostril.  The veteran breathed through her mouth.  X-ray 
examination disclosed a possible nasal bone fracture of 
undetermined age and no significant sinus abnormality.  The 
diagnosis was allergic rhinitis with sinusitis with secondary 
Eustachian tube dysfunction with hearing loss.

The first question that must be addressed by the Board is 
whether the veteran's deviated nasal septum preexisted 
service.  The Board finds that there is sufficient evidence 
of record to rebut the presumption of soundness as to this 
disability.  As an initial matter, the Board observes that 
the veteran has not contended that she sustained a deviated 
nasal septum in service.  In written statements of record, 
the veteran has acknowledged that she sustained a fracture of 
the nose resulting in a deviated nasal septum prior to 
service.  She does however, assert that this condition was 
aggravated by her military service.  In this regard, the 
Board notes that although the veteran's December 1990 
entrance examination is negative for this disability, it was 
noted during treatment in November 1994 at which time it was 
reported that the veteran had an old fracture of the nose 
with resulting obstruction of the right nares.  Service 
medical record note no treatment for a fracture of the nose 
or in fact any injury to the nose and the veteran does not 
now contend otherwise.  More significantly, the veteran 
reported on VA examination in October 1995 that she had 
sustained this disorder 10 years earlier and prior to her 
military service.  In her substantive appeal, the veteran did 
not claim that she sustained a deviated nasal septum in 
service, instead arguing that the sinusitis/rhinitis 
aggravated the deviated nasal septum and vice versa.  Such 
evidence is sufficient to rebut the presumption.  Duran v. 
Brown, 6 Vet. App. 283, 286 (1994).

The question then becomes whether the veteran's deviated 
nasal septum was aggravated in service and whether her 
sinusitis and allergic rhinitis were incurred in service.  
For the reasons set forth below, the Board finds that the 
evidence of record does not establish that such disabilities 
were incurred in or aggravated in service.

Notwithstanding evidence of in-service symptoms diagnosed as 
chronic bronchitis in November 1994, no other service medical 
records indicate that the veteran had a chronic respiratory 
condition including bronchitis in service.  Therefore, the 
Board finds that the symptoms were acute, transitory and 
resolved with treatment prior to the veteran's separation 
from service.  Further, there is no post-service diagnosis of 
bronchitis.  There is no in-service evidence of sinusitis or 
allergic rhinitis, and not only did the veteran specifically 
denied a history of hay fever and sinusitis both on entrance 
and separation examinations, she denied a history of 
sinusitis in November 1994 while being treated for 
bronchitis.  No examiner has related the veteran's post-
service diagnosis of sinusitis and allergic rhinitis to the 
in-service bronchitis, a preexisting deviated nasal septum or 
in any other manner to her military service.  The Board does 
note that the diagnosis of sinusitis and allergic rhinitis 
was made soon after the veteran's discharge from service.  
However, no post-service medical examiner has related either 
diagnosis to the veteran's military service.  Moreover, the 
Board finds that the negative service medical records, 
including negative separation examination wherein the veteran 
specifically denied a history of sinusitis and hay fever to 
be of significant probative value than the assertions now 
made by the veteran regarding etiology of the disabilities in 
question.  In fact, beyond the appellant's own statements, 
there is no competent medical evidence linking the veteran's 
sinusitis with allergic rhinitis and deviated nasal septum to 
her period of active service.  The Board notes further, that 
because the veteran is a lay person with no medical training 
or expertise, her statements alone cannot constitute 
competent evidence of the required causal nexus.  The 
veteran's own statements cannot supply a competent medical 
diagnosis of a current medical disability, its date of onset, 
or its etiology.  These matters can only be established by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sinusitis with allergic rhinitis and deviated nasal septum.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for sinusitis with allergic rhinitis and 
deviated nasal septum is denied.


REMAND

The veteran asserts that she is entitled to a higher 
evaluation for her service-connected left knee disorder and a 
compensable rating for her degenerative disc disease.  She 
contends that her current symptomatology is more severe than 
is contemplated by the current disability ratings assigned to 
these disorders.  She further contends that VA examinations 
of these disorders were inadequate because they did not 
accurately describe symptomatology attributable to these 
disorders.

The Board finds initially that additional RO action is 
required to comply with the VA duty to assist prior to 
further Board review of the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Immediately preceding the veteran's separation from service, 
a military medical evaluation board issued March and April 
1995 reports diagnosing the following back disorders:  
moderate L4-5 facet arthritis; moderate L4-5 disc space 
degenerative disc disease; severe L4-S1 facet degenerative 
disc changes with moderate to severe L5-S1 degenerative disc 
disease; neural foraminal encroachment with L5-S1 narrowing, 
and; radicular pain in the lower extremities without evidence 
of neurotension.

Postservice VA examinations also disclose equivocal evidence 
of neurological manifestations of the veteran's low back 
disorder.  For example, a report of an October 1995 VA 
examination notes the veteran's complaints of low back pain, 
sometimes radiating into her legs, and isolated neurological 
findings including decreased left ankle and plantar reflexes 
which the examiner described as inexplicable "without more 
signs of radiculopathy."  The examiner diagnosed early 
degenerative disc disease with intermittent, subjective and 
unconfirmed radiculopathy.  The veteran also complained of 
unremitting back pain during a November 1997 examination 
during which X-rays confirmed lumbar degenerative joint 
disease including disc space narrowing, spur formation and 
vacuum disc phenomenon.  However examination reports do not 
include neurological findings and do not address the 
radiculopathy signs discussed in the earlier examination 
reports.  The Board determines that the veteran should 
undergo an additional examination to determine the extent, if 
any, of a neurological component of her low back disorder, 
and the extent of functional loss, if any, due to low back 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).

The March 1995 military medical board report also includes a 
diagnosis of left knee status post anterior cruciate 
ligament/medial collateral ligament injury, failed ACL 
reconstruction, status post partial medial and lateral 
meniscectomy with mild instability and patellofemoral 
crepitus and joint pain.

Postservice VA examinations have confirmed the veteran's 
reports of constant left knee pain and weakness.  The October 
1995 VA joints examination confirmed pain over the proximal 
tibia area and a "considerable amount of pain and discomfort 
under the kneecap" and left knee swelling.  After additional 
left knee surgery in July 1996, a VA examiner noted the 
veteran's continued complaints of constant left knee pain.  
Objective findings confirmed residual pain including pain 
upon movement, upon usage and daily throbbing.  The Board is 
constrained to remand this matter because postservice 
examination reports do not address functional loss, if any, 
resulting from left knee pain and weakness.  Id.

Where the evidence does not adequately evaluate the current 
state of a service-connected disorder VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
the veteran's back disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should express an 
opinion as to whether the veteran's has 
intervertebral disc syndrome that is 
severe with recurring attacks and 
intermittent relief, or pronounced in 
degree with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, with little 
intermittent relief.  Range of motion of 
the low back should be reported in all 
planes and in degrees.  Finally, the 
examining physician should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the veteran's 
service-connected low back disorder upon 
the veteran's ordinary activity and on 
how it impairs her functionally.  The 
examiner should also specifically comment 
on the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. § 4.40 and 
4.45 (2000). 

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate physician to determine the 
nature and severity of the veteran's left 
knee disorder.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand must 
be made available for the examiner's 
review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should express an opinion as to whether 
the veteran's left knee impairment is 
severe, moderate or slight in degree.  
Left knee range of motion should be 
reported in all planes and in degrees.  
The examiner should indicate whether the 
veteran has arthritis of the left knee.  
The examining physician should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment as to the following: (1) are the 
veteran's subjective complaints of pain 
objectively confirmed upon physical 
examination; (2) does the left knee 
disorder cause functional impairment, to 
include limitation of motion of any 
joint; and, if so, (3) what is the nature 
and severity of any functional impairment 
attributable, to include any limitation 
of motion.  The examiner should also 
indicate whether the left knee disorder 
causes weakened movement, excess 
fatigability, and incoordination, and if 
so, comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in 
a civil occupation.  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  The veteran is advised that failure 
to report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim's 
for increased ratings for status post left knee anterior 
cruciate ligament (ACL) surgery/residuals of medial 
collateral ligament injury and degenerative disc disease at 
L4-5 and S1.  If the RO denies the benefits sought on appeal, 
it should issue a supplemental statement of the case and 
provide the veteran with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by 
the RO, the veteran may submit to the RO additional evidence 
and argument pertaining to this remand.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals



 


- 16 -


